UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                    -------------------------

                              NO. 92-8356

                    -------------------------

                    UNITED STATES OF AMERICA,

                                 Plaintiff-Appellee,

                                    v.

                    MICHAEL RENE PONCE,

                                 Defendant-Appellant.

                    -------------------------

      Appeal from the United States District Court for the
                  Western District of Texas


                    -------------------------
                       (November 23, 1993)

Before Emilio M. GARZA and DeMOSS, Circuit Judges, and ZAGEL1,
District Judge.

ZAGEL, District Judge:

     Michael Rene Ponce was convicted under 21 U.S.C. § 841(a)(1)

for possession of heroin with the intent to distribute.      Ponce was

sentenced to 48 months in prison.        He advances three grounds for

reversal of his conviction.




      1
          District Judge of the Northern District of Illinois,
sitting by designation.
                                I.

     Ponce's conviction stems from two separate drug arrests.   The

first occurred on the night of November 10, 1990 in a high crime

area in Austin, Texas.    Officer Ivey Yancy of the Austin Police

Department saw the driver of a car back up at a high rate of speed

in front of a gas pump in what he considered to be a reckless

manner.   Thinking the driver might be intoxicated, Officer Yancy

went to investigate.   Yancy, who was driving a marked patrol car

and wearing a uniform, approached the car and told the driver that

he was being stopped for his driving.   The driver of the car was

defendant Ponce.   At Officer Yancy's request, Ponce produced his

driver's license and told the officer that the car was a rental.

Officer Yancy radioed for a registration check on the car and a

warrant check on Ponce.   When the officer inquired about Ponce's

employment, Ponce said he was unemployed.

     A second officer, Officer Barber, pulled up in a marked patrol

car while Yancy and Ponce were talking.         Barber, basing his

statement on his prior knowledge of Ponce, told Officer Yancy that

Ponce might have a weapon.   His suspicions further aroused, Yancy

asked Ponce if they could search his car.   Ponce answered "sure."

Barber searched the car after Ponce consented, but found nothing.

When asked or told that Officer Yancy was going to search him for

weapons, Ponce said, "okay."   Ponce removed his jacket at Yancy's

request and handed it to the officer.   Yancy checked its pockets

and found a few one-dollar bills and a pager.    Yancy also patted

down Ponce's shirt pockets and checked around his waste and ankles.


                                 2
     After Officer Yancy had patted Ponce down, he was advised over

his police radio that Ponce had just gotten out of jail and that

Ponce might possess drugs.    Yancy then asked Ponce if he had ever

been in the penitentiary, and Ponce said, "No."              Having failed to

search Ponce's pants pockets the first time, Officer Yancy asked

Ponce if he could pat him down again.                Ponce did not resist.

Feeling a bulge in Ponce's left front pocket, Yancy pulled out a

wad of bills totalling $510 and containing 22 twenty-dollar bills,

one ten-dollar bill, and some five-dollar bills.               Officer Yancy

felt nothing in the right pants pocket, but in the "change" or

"watch" pocket he felt something that rattled like paper.                 Yancy

removed   the   pocket's   contents       and    found   a   cigarette    paper

containing a small amount of heroin.               After Yancy removed the

heroin from his pocket, Ponce said, "Dang, I forgot it was there."

     The second arrest at issue occurred on January 9, 1991.                On

that day Officer Joe Nichols, a member of the Repeat Offender

Division of the Austin Police Department, was advised by a parole

officer that there was a parole violation warrant out for Ponce and

that Ponce was at the parole office.            Officer Nichols, accompanied

by another officer, went to the parole office and placed Ponce

under arrest.   When the officers patted Ponce down they found a set

of Ford keys in his pants pocket.         Ponce told the officers that he

had driven a Ford pickup belonging to his brother-in-law, Mark

Sosa, to the parole office.    Officer Nichols asked Ponce if there

was anyone with him to whom they could release the truck.                Ponce




                                      3
said his girlfriend, Lisa Lara, was in the waiting room and could

take the truck.

     The officers, Ponce and Lisa Lara exited the parole office.

When Officer Nichols asked Ponce where the truck was, Ponce looked

around the parking lot and said the truck was gone and that someone

must have taken it.   Officer Nichols looked to his left and saw a

white Ford pickup.     He found the passenger door of the truck

unlocked, got in, and started the pickup with the keys that had

been in Ponce's pocket.    A license plate check showed that the

truck was registered to Mark Sosa.    Ponce then acknowledged that

the truck was his brother-in-law's.

     After learning that Lisa Lara did not have a driver's license

and could not drive the truck, Officer Nichols decided to impound

the truck.   Officer Nichols inventoried the truck to note exterior

damage and any contents in areas of the truck that would be

accessible to the wrecker company.    He found 86 small balloons of

heroin rolled up and tied in a plastic baggie in the truck's

ashtray.

                                II.

     Ponce's first argument on appeal is that the district court

erred in admitting evidence of his prior conviction for possession

of methadone because he made an offer to stipulate to intent.

Ponce contends that in light of his proposed stipulation, the

district court's admission of evidence of the prior conviction




                                 4
violated Rule 404(b), Fed. R. Evid.2          In accordance with the rule,

the government provided notice before trial that it intended to

introduce    evidence   of   Ponce's       prior   possession   of   methadone

conviction, arguing that it was relevant to Ponce's intent and

knowledge.

     During a recess on the first day of trial, Ponce's counsel

announced: "we are willing to stipulate that if the trier of fact

finds that the defendant was, in fact, in possession of the

contraband in these cases, Count One and Count II, then the defense

is going to stipulate that in that event we are stipulating that he

was also in possession with intent to deliver."             During the same

colloquy Ponce's counsel said, "[a]nd I think we are offering to

stipulate that if they do find he was guilty of possession in that

case, we stipulate that he is also guilty of possession with intent

to deliver."   Defense counsel argued that the prior conviction was

not relevant because it involved a different controlled substance.

Admission of the prior conviction, according to defense counsel,

"merely lets the jury decide that he's been a bad boy before, so he

is a bad boy again." Although the trial court repeatedly expressed


     2
         Rule 404(b) provides:
                Other crimes, wrongs, or acts. Evidence
           of other crimes, wrongs or acts is not
           admissible to prove the character of a person
           in order to show action in conformity
           therewith. It may, however, be admissible for
           other purposes, such as proof of motive,
           opportunity,   intent,   preparation,   plan,
           knowledge, identity, or absence of mistake or
           accident."

Fed. R. Evid. 404(b).

                                       5
uncertainty over defense counsel's stipulation proposal and its

purpose, counsel failed to clarify the stipulation or submit a

proposed jury instruction that might have clarified his position.

The district court overruled defense counsel's objection to the

admission of Ponce's prior conviction.

     We determine the admissibility of extrinsic offense evidence

by applying a two-part test.         First, the extrinsic offense must be

relevant to an issue other than the defendant's character. Second,

the probative value of the extrinsic offense evidence must not be

substantially outweighed by its prejudicial effect.             United States

v. Beechum, 582 F.2d 898, 911 (5th Cir. 1978), cert. denied, 440
U.S. 920 (1979).        Ponce does not contend that the trial court

should have excluded his prior conviction under Beechum regardless

of its ruling on the proposed stipulation.           Rather, he argues that

had the court accepted his proposed stipulation, the extrinsic

offense evidence would have been sapped of its probity.                      With

Ponce's unlawful intent no longer in dispute, the probative value

of the prior conviction would be substantially outweighed by its

prejudicial    impact   and   thus    rendered    inadmissible       under   Rule

404(b).   Thus, the success of Ponce's Rule 404(b) argument hinges

on whether the trial judge properly refused to accept the proposed

stipulation.

     We   conclude   that     the   district     court   did   not   abuse    its

discretion by rejecting the proposed stipulation offered by Ponce's

trial counsel.    This Court has long held that "as a general rule a

party may not preclude his adversary's proof by an admission or


                                       6
offer to stipulate."    United States v. Spletzer, 535 F.2d 950, 955

(5th Cir. 1976).     United States v. Yeagin, 927 F.2d 798 (5th Cir.

1991) represents an exception to the general rule announced in

Spletzer. In Yeagin, a stipulation similar to the one offered here

was rejected and the trial court admitted evidence of nine prior

felony convictions, four of which the government conceded on appeal

were irrelevant to any issue.          Id. at 800-01.          We reversed the

conviction because "the prosecutor's need to introduce evidence of

Yeagin's nine prior convictions was negligible in comparison to the

extremely prejudicial effect that this evidence must have had on

the jury."   Id. at 803.

      This case is not like Yeagin.          Yeagin presupposes a proper

offer to stipulate.      The language of the proposed stipulation

offered by Ponce's trial counsel was never precisely defined.

Also, the Yeagin Court disapproved of the government's arguing for

the first time on appeal that the prior convictions were admissible

because they tended to prove elements other than those to which the

defendant had agreed to stipulate.        Id. at 802.     Here, by contrast,

the   government    explicitly      argued      below   that    Ponce's   prior

conviction was relevant to knowledge, as well as to the element of

intent to which Ponce was willing to stipulate.                Furthermore, the

Court in Yeagin concluded that the prior conviction evidence was

"irrelevant to the knowledge required for actual possession because

there was    no   evidence   that   indicated      that   Yeagin    had   direct

physical control over the drugs."         Id.    Here, the police found the

drugs in Ponce's pocket and his prior conviction for possession of


                                      7
a controlled substance is relevant to his knowledge that possession

of heroin is illegal. That the prior conviction involved methadone

and this one involves heroin is not sufficient to render the prior

conviction irrelevant on the question of knowledge.3

     There is another important fact that distinguishes this case

from Yeagin.        As the government aptly put it, Yeagin is a prime

example of prior conviction overkill.             The multiplicity of the

other crimes evidence in Yeagin magnified its prejudicial effect.

In this case, the trial court admitted evidence of one prior

conviction and that evidence was relevant to knowledge--one of the

"other purposes" for which other crimes evidence may be admitted

under Rule 404(b). Under these circumstances, any danger of unfair

prejudice     was    sufficiently    mitigated     by   the   trial     court's

instruction    to     the   jury,   which    properly   limited   the    jury's

consideration of the prior conviction to intent and knowledge.

                                      III.

     In his second argument on appeal, Ponce maintains that the

district court erred in denying his request to suppress the heroin

seized from the ashtray of the pickup truck.            Although it did not

raise the issue below, the government now maintains that Ponce does


    3
       See United States v. Lindell, 881 F.2d 1313, 1319 (5th Cir.
1989) (in marijuana distribution conspiracy prosecution, evidence
of defendants' personal cocaine use "demonstrated their familiarity
with illicit drugs and was therefore relevant on the question of
knowledge), cert. denied, 493 U.S. 1087 (1990); United States v.
Contreras, 602 F.2d 1237, 1240 (5th Cir.) (in prosecution for
heroin distribution, evidence that defendant used cocaine after
heroin transaction "demonstrated appellant's familiarity with
illicit drugs and was therefore relevant on the question of
knowledge"), cert. denied, 444 U.S. 971 (1979).

                                       8
not have standing to challenge the search of the truck.                            The

Supreme Court has held that when the government fails to challenge

facts from which it could reasonably infer a defendant's standing,

it waives the issue for purposes of appeal.                     Steagald v. United

States, 451 U.S. 204, 208-12 (1981).                    Conversely, the government

may challenge standing for the first time on appeal when "no facts

were adduced [below] from which the government could reasonably

have inferred the existence of the defendant's standing."                      United

States v. Cardona, 955 F.2d 976, 982 (5th Cir.), cert. denied, 113
S. Ct. 381 (1992).

     We hold that the government could reasonably have inferred the

existence of Ponce's standing from the facts adduced in the trial

court.    Ponce told the arresting officers that the truck he drove

to the parole office belonged to his brother-in-law, Mark Sosa.                      A

license    plate     check     run    by    the    officers      confirmed    Ponce's

assertion.       This Court has repeatedly held that when "a person has

borrowed an automobile from another, with the other's consent, the

borrower becomes a lawful possessor of the vehicle and thus has

standing to challenge its search."                United States v. Kye Soo Lee,

898 F.2d 1034, 1038 (5th Cir. 1990) (citing United States v.

Martinez, 808 F.2d 1050, 1056 (5th Cir.), cert. denied, 481 U.S.
1032 (1987); see also United States v. Rose, 731 F.2d 1337, 1343

(5th Cir.) (same), cert. denied, 469 U.S. 931 (1984).                      There is no

evidence    in    the   record   as    to       whether    Ponce's    brother-in-law

consented to Ponce's use of his pickup truck.                          Nevertheless,

Ponce's    possession     of    the   truck       and    his   lack   of   guile   when


                                            9
identifying its owner provided a sufficient factual basis from

which   the   government   could   reasonably   infer   his   standing   to

challenge the search of the truck.4

     Ponce raises three points of error with regard to the search

of the pickup truck.       He argues that Officer Nichols' opening of

the ashtray in the pickup truck violated his rights under the

Fourth Amendment because: (1) the search of the truck exceeded the

scope of an inventory search and was a pretext for a search for

evidence; (2) the search did not follow standardized procedures;

and (3) there was no need under the police department's policies to

impound the truck at all.          We will address each of Ponce's

challenges guided by well settled principles. We review a district

court's findings of fact on a motion to suppress under the clearly

erroneous standard. United States v. Basey, 816 F.2d 980, 987 (5th

Cir. 1987).    Moreover, in reviewing a district court's ruling on a

motion to suppress, the Court views all the evidence, whether taken

at the suppression hearing or at trial, in the light most favorable




         4
            There is not enough in the record to support the
government's assertion that Ponce abandoned the pickup by
"insist[ing] that the truck in the parking lot was not the truck he
had driven" to the parole office. Appellee's Brief at 27. Rather,
it appears that Ponce did not immediately identify the vehicle for
the arresting officer, but after the officer spotted a pickup in
the parking lot and started it with the keys found in Ponce's
pocket, Ponce acknowledged that the truck was his brother-in-law's.
This is not sufficient to constitute abandonment.        Cf. United
States v. Roman, 849 F.2d 920, 922 (5th Cir. 1988) (defendant who
repeatedly disclaimed knowledge and ownership of suitcases checked
at airport voluntarily abandoned luggage and thus lacked standing
to complain of a search and seizure).


                                    10
to the prevailing party.      United States v. Rideau, 969 F.2d 1572,

1576 (5th Cir. 1992) (en banc).

     The record does not support the conclusion that Officer

Nichols exceeded the scope of an inventory search or failed to

follow   standardized     procedures   when    he   searched    the   truck's

ashtray.     The Austin Police Department had standardized, written

procedures for impoundment and inventory of cars.                The police

department procedures included a policy authorizing an officer to

inventory the contents of the vehicle "in unlocked compartments."

The ashtray of the truck was an unlocked compartment and Officer

Nichols had no way of knowing whether the owner of the truck used

the ashtray to store personal items.                Since the ashtray was

accessible to the wrecker company that later towed the truck,

Nichols' search complied with the police department's standardized

procedures    and   was   consistent    with   legitimate      purposes   for

inventory searches, which include the protection of the owner's

property and avoidance of police liability for loss.             Colorado v.

Bertine, 479 U.S. 376, 372 (1987).       Since Ponce has failed to show

that the police, who were following standardized procedures, acted

in bad faith or for the sole purpose of investigation, the search

was reasonable under the Fourth Amendment.           Id. at 372-74.5

     5
        Contrary to Ponce's assertion, Austin's police department
procedures are sufficiently specific to protect citizens' Fourth
Amendment rights and at the same time further the "police
caretaking procedures designed to secure and protect vehicles and
their contents" identified in Bertine, 479 U.S. at 372.       True,
Austin's police procedures allow an officer to exercise discretion
in deciding precisely where to search. But the Supreme Court's
decisions do not "prohibit[] the exercise of police discretion so
long as that discretion is exercised according to standard criteria

                                   11
     Furthermore, Officer Nichols' decision to impound the pickup

truck did not contravene the Austin Police Department procedures.

The procedures authorized impoundment when "[t]he operator has been

arrested and there is no responsible adult present to immediately

take custody of the vehicle." The procedures also stated that when

"the owner/operator of a vehicle has been arrested, the arresting

officer will afford him/her the opportunity to release the vehicle

to another person who is present provided that the person is

capable of providing custody or removal of the vehicle."     Ponce

contends the because there is no evidence he was operating the

vehicle at the time of his arrest, it cannot be said that he was

the "operator" of the truck.     We decline to construe the term

"operator" in the extremely narrow way that Ponce's argument

requires.6   Ponce had the keys to the truck in his pocket and he

told the arresting officer he drove the truck to the parole office.




and on the basis of something other than suspicion of evidence of
criminal activity." Id. at 375. Those requirements are met here.

    6
     Our holding does not, as the dissent suggests, stand for "the
proposition that, if a person who is arrested has keys to a vehicle
in his pocket, the arresting officer may locate that vehicle and
impound and search it, even though the person arrested was not in
the vehicle at the time of arrest." In this case, Officer Nichols
arrested Ponce at the Austin parole office, asked him whether he
had driven to that location, received an affirmative answer, found
car keys in his pants pocket, and then ascertained that the vehicle
was in an open public parking lot adjoining the parole office
building. Apparently, if Ponce had left the parole office, entered
his truck, turned the ignition key, and then been arrested, the
dissent would find the officer's decision to impound the truck less
objectionable. We see no significant distinction between the two
situations, nor any reason to construe "operator" so narrowly as to
permit impoundment in the latter, but not the former.

                                12
That is enough to make Ponce an operator of the truck under

Austin's police procedures.

      Next, Ponce asserts that the truck should not have been

impounded because it "did not fall under the types of vehicles that

may be impounded under Opperman."             Appellant's Brief at 10.       In

South Dakota v. Opperman, 428 U.S. 364, 368 (1976), the Supreme

Court recognized that automobiles are impounded "[i]n the interests

of   public   safety   and   as   part   of   what   the   Court   has   called

'community caretaking functions . . .'"              The Court in Opperman

listed a few examples of when impoundment of vehicles is warranted.

Id. at 369.      Essentially, Ponce argues that since the Opperman

court did not make a specific reference to impoundment of vehicles

in public parking lots, the impoundment in this case must be

unlawful.     This argument assumes that the Opperman court intended

to make an exhaustive list of appropriate impoundment scenarios--an

assumption that the opinion in Opperman does not support. We agree

with the government that the impoundment in this case falls within

police officers' "community caretaking functions."             By impounding

Ponce's brother-in-law's truck, Officer Nichols ensured that the

truck was not left in a public parking lot where it could have

become a nuisance, and where it could have been damaged or stolen.

      Finally, Ponce contends that the arresting officer should have

released the truck to Ponce's girlfriend, Lisa Lara, rather than

impound the vehicle.         Ponce is correct that the Austin police

procedures could be interpreted to mean that Officer Nichols should

have released the truck to Lara, a "responsible adult" who could


                                     13
arguably have taken custody of the vehicle upon Ponce's arrest.

But the evidence, when viewed in the light most favorable to the

government, does not compel such a conclusion.       The truck was

parked in a public lot when the officers arrested Ponce.   Although

Lara offered to take custody of the truck, she also informed

Officer Nichols that she had no driver's license and could not

operate the truck.   Officer Nichols also knew that Ponce did not

actually own the truck.   Even if the officer believed that Mark

Sosa had entrusted the truck to Ponce, his brother-in-law, he was

not required to assume that Sosa would entrust the truck to Lara.

Under these circumstances, the district court did not err in

concluding that officer Nichols "acted appropriately and legally

when he decided to impound and inventory Ponce's truck . . ."

                               IV.

     In his third and final issue on appeal, Ponce argues that the

trial court erred by failing to suppress the evidence seized as a

result of Officer Yancy's search of his person.    This issue turns

on whether Ponce consented to the search and, if so, whether the

scope of the search exceeded his consent.   The district court found

that Officer Yancy asked Ponce twice whether he could search him

for weapons, and that Ponce, in response to the first request,

expressly consented to a search for weapons.     In response to the

second request, Ponce did not resist.       Citing Bumper v. North

Carolina, 391 U.S. 543 (1968), Ponce argues that his failure to

resist Yancy's second request to search is not adequate consent




                                14
because it constitutes "mere acquiescence" to a claim of unlawful

authority.

     In Bumper, an investigating officer announced that he had a

warrant to search the home of the suspect's grandmother, Mrs.

Hattie Leath.    Id. at 1791.   Although the officers did apparently

have a warrant, it "was never returned, and there [was] no way of

knowing the conditions under which it was issued, or determining

whether it was based upon probable cause."    Id. at 1792 n.15.   The

prosecution, therefore, relied on Mrs. Leath's consent to the

search, but the Court held that an officer proclaiming that he has

a warrant coerces cooperation rather than obtaining consent because

he "announces in effect that the occupant has no right to resist

the search."    Id. at 1792.

     Officer Yancy's conduct in this case fails to even approach

such a bold declaration of authority.      The district judge found

that when asked or told that Officer Yancy was going to search him

for weapons, Ponce said, "okay."       There is no finding that the

Officer made an express claim of authority to search or that his

conduct implied that Ponce had no right to resist.

     The government has the burden of proving by a preponderance of

the evidence that consent was freely and voluntarily given. United

States v. Hurtado, 905 F.2d 74, 76 (5th Cir. 1990) (en banc),

citing United States v. Matlock, 415 U.S. 164, 177 n. 14, 94 S. Ct.
988, 996 n. 14, 39 L. Ed. 2d 242 (1974).      As the district court's

resolution of the voluntariness issue is a finding of fact, it is

reviewed only for clear error.   United States v. Gonzales, 842 F.2d
15
748, 754 (5th Cir. 1988), overruled on other grounds, Hurtado, 905
F.2d at 75-76.   Voluntariness is determined by the totality of all

the circumstances, id., citing Schneckloth v. Bustamonte, 412 U.S.
218, 226, 93 S. Ct. 2041, 2047, 36 L. Ed. 2d 854 (1973), and we

generally focus on six factors in determining whether consent to a

search was voluntary:

          (1) the     voluntariness of the defendant's
          custodial status; (2) the presence of coercive
          police procedures; (3) the extent and level of
          the defendant's cooperation with the police;
          (4) the defendant's awareness of his right to
          refuse   to    consent;   (5) the defendant's
          education and intelligence;     and (6) the
          defendant's belief that no incriminating
          evidence will be found.

United States v. Gonzalez-Basulto, 898 F.2d 1011, 1013 (5th Cir.

1990); Gonzales, 842 F.2d at 754;       United States v. Olivier-

Becerril, 861 F.2d 424, 426 (5th Cir. 1988).     No one of the six

factors is dispositive or controlling of the voluntariness issue.

Gonzales, 842 F.2d at 754; Olivier-Becerril, 861 F.2d at 426.

Specifically, proof that the suspect knew of his right to refuse

consent, while relevant, is not required to show voluntariness.7

    7
       Schneckloth, 412 U.S. at 248; Olivier-Becerril, 861 F.2d at
426. In Schneckloth, the Supreme Court discussed at length the
distinction between the requirements for a valid waiver of rights
at trial and a valid consent to a non-custodial search. 412 U.S.
at 243 n.31. The Court held that "it would be next to impossible
to apply to a consent search the standard of 'an intentional
relinquishment or abandonment of a known right or privilege.'" Id.
at 243, quoting Johnson v. Zerbst, 304 U.S. 458, 58 S. Ct. 1019, 82
L. Ed. 1461 (1938). In addition to justifying "a diluted form of
'waiver'" based on the practicalities of a consent search, id. at
243-45, the Court also said that "There is nothing constitutionally
suspect in a person's voluntarily allowing a search. . . . [U]nlike
those constitutional guarantees that protect a defendant at trial,
it cannot be said every reasonable presumption ought to be indulged
against voluntary relinquishment." Id. at 243. Indeed, the Court

                                 16
      Applying these factors to this case, we note first that here,

as in Gonzales, although the defendant had been seized for Fourth

Amendment purposes, he was not in official custody when consent to

search was given.    See Gonzales, 842 F.2d at 755 (relying, in part,

on   this distinction       in   finding    consent    valid).         Second,   the

district   court    found    that    the    officers    "did     not    act   in   a

threatening manner or coerce Ponce into consenting."                    Third, the

court concluded that Ponce expressly consented to the first pat

down, and did not resist the second.

      Fourth,   based   on       Ponce's    three     prior    convictions       and

consequent experience with law enforcement procedures, the court

believed that Ponce was familiar with his right to refuse consent.

Such experience in the criminal justice system can offset "any

weight" accorded to an officer's failure to advise a suspect of his

right to resist a search.        United States v. Galberth, 846 F.2d 983,

988 (5th Cir.), cert. denied, 488 U.S. 865, 109 S. Ct. 167, 102
L. Ed. 2d 137 (1988).     See also United States v. Garcia, 496 F.2d
670, 673 (5th Cir. 1974), cert. denied, 420 U.S. 960 (1975)

(officers are not required to tell suspect that he has the right to

refuse consent).

      Fifth, at the hearing on Ponce's motion to suppress, no

evidence was presented regarding his education and intelligence,

and the court made no finding on this subject.                The district court


quoted its decision in Coolidge v. New Hampshire, 403 U.S. 443,
488, 91 S. Ct. 2022, 2049, 29 L. Ed. 2d 564 (1971), noting that "it
is no part of the policy underlying the Fourth and Fourteenth
Amendments to discourage citizens from aiding to the utmost of
their ability in the apprehension of criminals."

                                       17
did, however, observe the demeanor of all witnesses, and we do

know, that in Ponce's presentence report, the probation officer

described Ponce "as being a bright and articulate young man."

     Finally, and compellingly, the district court found that after

Yancy discovered the heroin in Ponce's watch pocket, Ponce said

"Dang, I forgot it was there."    This statement strongly supports

the inference that Ponce expected Yancy to find no incriminating

evidence on his person.   Ponce neither disclaimed nor explained

this statement at his suppression hearing and has done neither in

his briefs on appeal.

     Based on the foregoing, we cannot find clear error in the

district judge's conclusion that Officer Yancy searched Ponce

pursuant to voluntary consent sufficient under the law of this

circuit.   While Ponce's testimony at the suppression hearing

contradicted Yancy on several points (including whether Yancy asked

Ponce for permission to conduct a weapons search and whether Yancy

coerced Ponce by threatening to obtain a search warrant), this

merely indicates that the district court had to make a credibility

determination.   The court found Yancy more credible.   It is not the

role of this court to choose which witnesses to believe.         See

United States v. Martin, 790 F.2d 1215, 1219 (5th Cir.), cert.

denied, 479 U.S. 868 (1986).   Since the record contained credible

evidence that Officer Yancy asked Ponce for consent to a weapons

search and that Ponce expressly consented to such a search, the

district court's findings are not clearly erroneous.




                                 18
      Ponce's express consent to Officer Yancy's initial request to

search for weapons extends to Yancy's second pat down search.          The

second pat down, which included Ponce's pants pockets and the watch

pocket in which the heroin was found, came only after Yancy

realized his first search had not included a pat down of those

pockets.      Thus, Yancy was merely completing the weapons search to

which Ponce had already expressly consented.              Yancy's second

request for consent to a weapons search was therefore superfluous.

That Ponce failed to respond to Yancy's second request for consent

is not determinative.

      According to Ponce, even if he consented to a weapons search,

the second pat down Officer Yancy conducted, which led to the

discovery of the heroin in Ponce's watch pocket, exceeded the scope

of his consent and was actually a search for contraband.              The

government's responses to this assertion, when considered together,

demonstrate that the search was constitutionally permissible.          The

government attacks Ponce's challenge head on, contending that

Officer Yancy's search of the watch pocket did not exceed the scope

of Ponce's consent.      Though the question is a close one, we hold

that the evidence, when viewed in the light most favorable to the

government, supports this conclusion.       We have noted that Ponce

consented to the removal of the contents of his left pocket, which

contained cash, and made no protest to removal of the contents of

his   watch    pocket.    See   Gonzalez-Basulto, 898 F.2d   at   1013

(defendant's failure to protest at any time considered evidence

that search did not exceed consent).       And Ponce's blurting out,


                                    19
"Dang, I forgot it was there," bolsters the conclusion that Ponce

consented to the search of his watch pocket because he truly

believed the police would find nothing incriminating.8

     We do not endorse the government's view that Yancy's removal

of the contents of Ponce's watch pocket was permissible as part of

a protective search for weapons under Terry v. Ohio, 392 U.S. 1, 26

(1968).    Indeed, the Supreme Court's recent decision in Minnesota

v. Dickerson, 113 S. Ct. 2130 (1993) persuades us that such a

conclusion would be erroneous.          In Dickerson, during a Terry stop

and frisk, the police officer felt a small lump in the defendant's

jacket pocket.      The officer squeezed and slid his fingers over the

lump, recognized the lump as crack cocaine, then reached into the

defendant's pocket and retrieved a small plastic bag containing one

fifth of a gram of crack.           Id. at 2133-34.        In analyzing the

constitutionality of the search, the Court recognized the validity

of what some have termed the "plain feel" doctrine.               "If a police

officer lawfully pats down a suspect's outer clothing and feels an

object    whose   contour   or   mass    makes   its   identity   immediately

apparent, there has been no invasion of the suspects's privacy

beyond that already authorized by the officer's search for weapons"

under Terry.      Id. at 2137.   Applying the newly anointed doctrine to

the facts, the Court said that while Terry allowed the officer to

pat down the defendant's jacket and feel the lump, the lower court

"determined that the incriminating character of the object was not

     8
        Given our ruling based on consent and good faith, we need
not reach the government's argument that the search of Ponce's
watch pocket was a legal search incident to arrest.

                                        20
immediately apparent to him."             Id. at 2139.      "[T]he officer

determined the item was contraband only after conducting a further

search, one not authorized by Terry or by any other exception to

the warrant requirement."      Id.    Since the further search of the

defendant's jacket was constitutionally infirm, "the seizure of the

cocaine that followed is likewise unconstitutional."           Id.

     As in Dickerson, the contraband nature of the contents of

Ponce's watch pocket was not "immediately apparent" to Officer

Yancy.   Yancy's pat down of the watch pocket revealed only a

"little bump."     At that point, Officer Yancy's search may have

reached the bounds marked by Terry, which allow a protective search

"limited to that which is necessary for the discovery of weapons

which might be used to harm the officer or others nearby."             Terry

v. Ohio, 392 U.S. 1, 26 (1968).      His further fingering of the bump

revealed something "squishy" that he believed might have been

folded dollar bills.     Even if the officer's further probing were

part of a protective search, Officer Yancy's testimony belies any

notion that he immediately recognized the bump as contraband.            At

best, based   on   his   general   experience    as   a   policeman,   Yancy

believed the "little bump" might be folded dollar bills containing

a razor blade. Under Dickerson, Yancy's speculation about what the

bump might be is insufficient to justify his seizure of the

contents of Ponce's watch pocket.

     This is not to say the government could never prove that a

police officer's protective search might properly include seizure

of an object that feels like a wad of folded bills concealing a


                                     21
weapon.       The record here simply does not support such a finding.

Yancy did not say he felt something that felt like a weapon wrapped

in currency or some other form of paper.     Rather, he testified that

he was aware that razors are sometimes concealed in folded bills

and that such razors have been used against police officers.      And

except for Yancy's testimony, the government did not offer any

evidence to bolster the assertion that weapons are sometimes

concealed in folded bills and used against officers.9

     The judgment of the district court is affirmed.




DeMOSS, Circuit Judge, dissenting:



     I cannot concur with the language or the result reached by my

colleagues in part III and IV of the panel opinion; and write this

dissent to express my contrary views as to each of those parts.

     First of all, the critical issue in part III is the question


          9
            The prosecution could have reinforced the evidence
concerning hidden razor blades by following the example set in
United States v. Robinson, 471 F.2d 1082, 1100 (D.C. Cir. 1972),
rev'd, 414 U.S. 218 (1973).     There, the government offered the
testimony of a police sergeant and an expert in clandestine
weaponry to establish that a Terry type frisk is not sufficient to
provide reasonable protection to an arresting officer. The police
sergeant discussed the array of weapons encountered during in-
custody searches. During his testimony, the weapons expert removed
from his person 25 concealed weapons that could kill or
incapacitate. Id. Similarly, Yancy's testimony could have been
corroborated by the testimony of other Austin police officers or a
weapons expert to prove the existence of a practice in the relevant
geographical area of hiding weapons in folded currency.

                                    22
of the constitutional propriety of the impoundment of the pickup

truck.     The second sentence of Section 5.04.01 of the general

regulations of the City of Austin about impoundment of vehicles

states: "Officers may initiate impoundment of a vehicle if such

impoundment is necessary to facilitate or expedite a particular law

enforcement or investigative action." (emphasis added).               The panel

majority do not mention this sentence anywhere in their opinion;

but I think it is critically important in that it sets, at the very

beginning of the city's regulations, the concept of "necessity."

Under    the   facts    of   this   case,   I   think   it   was   clearly   not

"necessary" for officer Joe Nichols to impound the pickup truck.

Officer Nichols' "particular law enforcement action" was to effect

the arrest of Ponce; and he had Ponce in handcuffs and in custody

without coming anywhere near the truck, or even knowing that the

truck existed.         Furthermore, Section 5.04.05 of the regulations

identifies seven circumstances under which an officer may impound

a vehicle: When the vehicle has been, ".1" abandoned, ".2" stolen,

".3" imperiled by "reason of catastrophe, emergency, or unusual

circumstances," ".4" parked illegally, ".5" involved in a crime

during or after the commission, ".6" ordered to be towed, or ".7"

"The operator has been arrested, and there is no responsible adult

present to immediately take custody of the vehicle. (See also

Section 5.04.07 -- Alternative to Impoundment.)"                   Clearly, the

first six of these circumstances specify situations where the

circumstance authorizing impoundment relates to the vehicle itself.

Applying a rule of ejusdem generis, I think the words "the operator

has been arrested" in the .7th circumstance, clearly should be read
as contemplating the circumstance when the arrest occurs at the

time the party being arrested was actually operating the vehicle.

The panel opinion brushes this contention under the rug by saying

simply that: "We decline to construe the term `operator' in the

extremely narrow way that Ponce's argument requires." But it seems

to me that when courts are called upon to construe regulations

which authorize the police to seize, search, and impound private

property,     they   should   construe        such   regulations    strictly   and

narrowly.      Additionally, the panel opinion states that because

Ponce had the keys to the truck in his pocket and drove it to the

probation office, "that is enough to make Ponce an operator of the

truck under Austin police procedures." (emphasis added).                       The

phrase in sub-part .7 says "the operator," not "an operator"; and

in my view requires the interpretation that at the time of arrest,

the   party   being    arrested     is   "the    operator"    of    the   vehicle.

Certainly, when Ponce was sitting in the probation office, no one

would describe him as the "the operator" of the truck.

      The primary test contemplated by the Fourth and Fourteenth

Amendments regarding search and seizure is one of "reasonableness."

Both sub-part .7 of Section 5.04.05 and Section 5.04.07 contemplate

a   "reasonable      alternative"    to       impoundment    when   there    is   a

"responsible adult present to immediately take custody of the

vehicle."     The testimony at the suppression hearing clearly shows

that Ponce's girlfriend accompanied him to the probation office,

that she was present in that office when Ponce was arrested, that

Ponce requested that custody of the vehicle be turned over to her,


                                         24
and that the arresting officer declined to do so only because she

did not have a driver's license.    There is nothing in the testimony

that indicates the girlfriend did not meet the test of "responsible

adult"; and while she may not have been able to personally drive

the truck away, there is nothing in the record to indicate that she

was not mentally or physically "capable" of providing custody of

the vehicle as it sat on the parking lot of the office building

until she could make arrangements for someone else to come and

drive or tow the vehicle away.          Therefore, what was clearly

contemplated by the city's regulations was that no impoundment

would be effected in these circumstances; and that the arresting

officer would simply note in his report that Ponce directed that

custody of the truck be turned over to his girlfriend and that the

keys to the truck were given to her.       In my view, that was the

common sense, reasonable thing to do.      There was no need for the

arresting officer to impound the vehicle; and, the decision of

officer Nichols to seize the vehicle was not required under the

rules and regulations of the City of Austin and was unreasonable in

the Fourth and Fourteenth Amendment sense.

     Affirmance of impoundment under the facts of this case will

establish bad precedent.    By approving the impoundment of the

vehicle in this case, the panel decision will stand for the

proposition that, if a person who is arrested has keys to a vehicle

in his pocket, the arresting officer may locate that vehicle and

impound and search it, even though the person arrested was not in

the vehicle at the time of arrest.      The Supreme Court has always


                                   25
insisted   that    exceptions        to    the      Fourth    Amendment   warrant

requirement be limited and specific.                In my view, the exception

which the Supreme Court has recognized permitting the impoundment

of vehicles without a warrant should be kept limited to the

specific circumstances where there is a necessity (an "exigency" to

use the new terminology) or where there is a relationship (a

"nexus" to again use the new terminology) between the vehicle to be

impounded and the circumstances justifying impoundment or arrest of

the operator.     No such exigency or nexus exist in this case, and I

think the impoundment was unconstitutional and the heroin seized in

the vehicle's ashtray should have been excluded.

     Turning    now    to    part   IV,   and    the   appropriateness    of   the

personal search which officer Ivey Yancy did on Ponce at the

filling station which resulted in the discovery of a dose of heroin

in Ponce's watch pocket, I commend and concur with the writing of

the panel opinion beginning on page                    , which demonstrates so

exquisitely why the Supreme Court's decision in Minnesota v.

Dickerson prevents an endorsement of the government's view that

Yancy's removal       of    the   contents     of   Ponce's   watch   pocket   was

permissible as part of a protective search for weapons under Terry

v. Ohio. In my view, Minnesota v. Dickerson should have controlled

the disposition of this entire issue because officer Yancy was

clearly outside of the bounds of a Terry stop when he put his

finger in Ponce's watch pocket to extract something which sounded

like paper rattling and which he thought was folded-up money.                  The

suppression hearing in Ponce's case took place about a year before


                                          26
the decision of the Supreme Court in Minnesota v. Dickerson; and

had that Supreme Court opinion been available, I doubt seriously

that the trial judge would have ruled as he did.      The government

attempts to avoid the impact of Dickerson by contending that there

was some special consent given by Ponce to the search of his person

and that the discovery of the heroin in his watch pocket was within

the scope of that consented search.    Appended as Exhibit "A" to

this dissent is an extract showing all of the questions propounded

by both the prosecutor and defense counsel to officer Yancy at the

suppression hearing which deals with the subject of consent to

search or scope of search.   In my view, a detailed review of these

questions and answers from the written transcript (disregarding

contrary testimony offered by Ponce on the credibility choice

available to the trial judge) shows conclusively that: (i) Officer

Yancy never really requested permission from Ponce to conduct a

body search, but simply told Ponce that he "was going to pat him

down"; and (ii) even if some sort of request for consent was made,

the request related only to a search for "weapons."     A request to

search for weapons, even if consented to, should not be construed

as including the right to examine the contents of a watch pocket,

particularly not when the officer had already fingered the contents

of that watch pocket from the outside and testified that he thought

it made a noise like rattling paper and could have been more

folded-up money.   It is patently clear that officer Yancy never

asked, "Can I search for you for drugs?"   Until that question gets

asked, I would hold that a police officer is limited in the scope


                                27
of his search to that which was spoken about, i.e., "weapons" in

this case.

        With all due respect to the honorable trial judge in this

case,      I    conclude        that   his   rulings   on   both   points   in   this

suppression hearing were clearly erroneous; and the conviction

should be REVERSED.




c:\wp51\docs\92-8356d.opn\hrd                 28
                                                                               1

                            No. 92-8356; USA v. Ponce

      This extract includes all questions regarding consent to search and scope
of search propounded by both the prosecutor (Mark Marshall) and defense counsel
(Ben Florey) to the witness (officer Ivey Yancy) at the suppression hearing held
in Austin, Texas, on April 17, 1992, at the U.S. Courthouse, regarding events
which occurred on November 10, 1990.
                               DIRECT EXAMINATION
                                 by prosecutor
                                  Mark Marshall
(page 7, lines 9-25)
Q     All right. Did you talk with him about anything else?

A     Then I -- Officer Barber pulled up at that time. He pulled up at that
      time, and he got out and he walked to the other side, and I began to --
      when I began to talk with Officer Barber, he told me there was a
      possibility of weapons in the car.

Q     Did he indicate he knew Mr. Ponce?

A     Yes, sir.
Q     Did he tell you anything about weapons on Mr. Ponce?
A     As -- repeat the question.

Q     Did he relate anything to you concerning weapons about Mr. Ponce, that he
      might have a weapon?
A     Yes, sir.   There was a possibility that he might have some weapons on him.

Q     Was this based on Officer Barber's prior knowledge of this Defendant?

A     Yes, sir.
(page 8, lines 1 - 13)
Q     Did you get a little more suspicious at that point?

A     Yes, sir.
Q     What did you do after Officer Barber gave you that information; did you
      talk with Mr. Ponce?
A     Yes, sir, and I asked him if it was okay for us to search his car.
Q     How did he reply?

A     Sure.
Q     Did he ever deny --
A     No.
Q     I notice that you indicated there was a refusal of consent.

A     That was my misrepresenting of this officer's report.


(page 8, lines 16-21)
Q     (By Mr. Marshall) What happened after Mr. Ponce gave consent to search his
      vehicle?

                                E X H I B I T "A"
                                                                             2


A     Officer Barber then began to search his vehicle. At that time another
      officer called me on the radio and advised me that he had known Mr. Ponce
      and he had dealt with him with narcotics before.

(page 9, lines 13-20)
Q     All right. Did there come a time when you searched the Defendant?
A     Yes, sir.    I searched him for weapons.

Q     All right.   Did you just search him on your own?
A     I asked him, and then I just frisked him down.
Q     How did he reply when you asked if you could search him?

A     Go ahead.
(page 10, lines 3-12)
Q     All right, sir.   Did there come a time when you searched him again?

A     Yes, sir.

Q     All right.   Why did you search him that time?

A     To check again for possible weapons.
Q     Did you search his entire body the first time?

A     I just patted him down the first time, just a qu[i]ck frisk.
Q     What were you searching for the second time?

A     Still possible weapons.

(page 11, lines 15-17)
Q     All right, sir. At any time did the Defendant refuse to consent to either
      a search of his vehicle or his person?
A     Yes, sir.
                                 CROSS EXAMINATION
                                by defense counsel
                                    Ben Florey
(page 13, lines 21-25; page 14, lines 1,2)
Q     All right.   So if he did consent, you would have to put that in the
      report, right?
A     Well, he said -- he didn't say no, so he said yes.
Q     I mean, if you asked him for consent and he did or did not consent, you
      would put both the request and the reply in your report.
A     Yes, sir.
(page 19, lines 18-25; page 20, lines 1-4)
Q     Did you ask him if he had any weapons?
A     Yes, sir. That was after I was -- Officer Barber informed me that there
      were possible weapons.
Q     All right.   Did you pat him down before you searched his vehicle?


                                E X H I B I T "A"
                                                                            3

A    Yes, sir.   I believe I did.    I believe I did.

Q    Why did you pat him down?
A    To make sure he didn't have any on his person.
Q    Have any what?
A    Weapons.

Q    You patted him down for weapons?
A    Yes, sir.
(page 20, lines 10-24)

Q    Did you ask him to put his arms out?
A    I said, "I just want to pat you down."

Q    He didn't have any problem with you patting him down?

A    Yes, sir.
Q    Or did you even ask him?
A    He was cooperative.

Q    He didn't say no?
A    No, sir.
Q    Did he say yes?

A    Yes, sir.
Q    He said, "Please pat me down?"

A    No. When I asked him, I said, "I'm going to pat you down," and he said
     okay.

Q    You didn't ask him?

A    I told him, "Well, I'm going to pat you down."
(page 21, lines 14-17)
Q     Did you pat down his jacket?
A    I had him take it off and give it to me.
Q    That was during the initial pat-down?

A    Would be part of it, concurrent with it.
(page 22, lines 20-22)
Q     You say you patted him down for weapons in your offense report?

A    Yes, sir.
(page 23, lines 24,25; page 24, lines 1,2)
Q     All right. Now, your offense report then goes into after you patted him
      down, you found no weapons, is that right?


                                E X H I B I T "A"
                                                                              4

A    Right.

(page 25, lines 24,25; page 26 line 1)
Q     Did you then ask him for permission to look in his jacket?

A    As for weapons.
(page 26, lines 20-23)
Q     Yes, sir. And then you asked him if it was okay to search his jacket?

A    If it was okay if I patted him down again for my safety.
(page 28, lines 15-25; page 29, lines 1-8))
Q     (By Mr. Florey)
      When you patted him down the second time, you said you were patting him
      down for weapons, is that right?

A    Yes, sir.
Q    And you know you don't have to ask consent to pat down for weapons if you
     are in a situation where you felt like your safety is concerned?

A    That's right.
Q    He had already given you permission to pat down the jacket?
A    Yes, sir.

Q    You proceeded to pat down his person or the pants the second time looking
     for weapons?
A    Yes, sir.

Q    You didn't ask for consent to search for weapons did you?

A    I asked him could I pat him down again.
Q    Well, he didn't resist is what you're saying?
A    No, no resistance.

(page 32, lines 20-25; page 33, lines 1-5)
Q     (By Mr. Florey)
      When you asked him for his jacket, or did you say, "I'm going to search
      your jacket," which way?

A    As in?
Q    As in --
A    Give me your jacket, I'm going to search it?

Q    Yeah, give me your jacket, you're going to search.
A    It would be more along the lines, "Is there any weapons on your jacket or
     in your jacket? Could I touch your jacket?"

Q    And he handed it to you?
A    Yes, sir.   There wasn't no problem.




                                E X H I B I T "A"
                                                                           5

                            REDIRECT EXAMINATION
                                by prosecutor
                                Mark Marshall
(page 33, lines 24,25; page 34, lines 1-3)
Q    Did the Defendant make any statement?
A    He -- he made one statement, but I didn't put it in the report sir.

Q    What did he say?
A    He said, "Dang, I forgot it was in there."




                              E X H I B I T "A"